Case 8:21-cv-01801-VMC-TGW Document 1-1 Filed 07/26/21 Page 1 of 5 PageID 10




                      EXHIBIT A
          Case 8:21-cv-01801-VMC-TGW Document 1-1 Filed 07/26/21 Page 2 of 5 PageID 11
EEOC Form 5 (11109)


                      CHARGE OF DISCRIMINATION
                                                                                                             □[Kl
                                                                                                          Charge Presented To:               Agency(ies) Charge No(s):
            This form is affected by the Privacy Act of 1974. See enclo sed Privacy Act                             FEPA
                   Statement and other information before completing this form.
                                                                                                                    EEOC                          511-2020-02529
                                                     Florida Commission On Human Relations                                                                     and EEOC
                                                                          State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                                      Home Phone (Incl. Area Code)             Date of Birth

Ms. Sandra Curet                                                                                                       (352) 403-5129                          1975
Street Address                                                                   City, State and ZIP Code

9443 Vancouver Road, Spring Hill, FL 34608

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Loc al Government Agency That I Believe
Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                                No. Employees, Members       Phone No. (Include Area Code)

ULTA SALON COSMETICS FRAGRANCES INC                                                                                    Unknown
Street Address                                                                   City, State and ZIP Code

7211 Coastal Blvd, Brooksville, FL 34613

                                                                                                                    No. Employees, Members       Phone No. (Include Area Code)




 [M                   0                    □                    □                     0
                                                                                                                                    Earliest                    Latest



                                   □ □                                          □                                              01-01-2019                  10-04-2019
          RACE               COLOR                 SEX                 RELIGION                NATIONAL ORIGIN

   0
                 □
              RETALIATION
                       OTHER (Specify)
                                           AGE              DISABILITY



THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
                                                                                          GENETIC INFORMATION
                                                                                                                                    □          CONTINUING ACTION


 I began to work for Respondent since April 2018 as hairdresser. During my tenure, I was harassed and
 treated differently than my non-Black Hispanics. For example, Respondent reduced my hours and gave it
 to Tiffany Antonello Sauza. Respondent also told me to clean toilets; yet, no one else was instructed to do
 the same because it was not part of our duties since Respondent has a company that takes care of those
 duties. During my tenure, I complained several times including March 2019. Despite my complaints,
 Respondent continued with the harassment by changing my hours, and making fun of my work in front of
 my clients. Thus, I complained again in September 2019 to HR that I was being discriminated against
 because of my color and Respondent instead of correcting the issues, discharged me in retaliation on
 October 4, 2019. Respondent said that it was because I allegedly used too much products or I discard
 products, which is not true. The manager is the person who discard products; not me.

  I believe I have been discriminated against because of my national origin, Hispanic, my color, Black and in
  retaliation in violation of the Title VII of the Civil Rights Act of 1964, as amended.

I want this charge filed with both the EEOC and the State or local Agency, if any. I          NOTARY - !Mien necessary for State and Local Agency Requirements
will advise the agencies if I change my address or phone number and I will
cooperate fully with them in the processing of my charge in accordance with their
procedures.
I declare under penalty of perjury that the above is true and correct
Case 8:21-cv-01801-VMC-TGW Document 1-1 Filed 07/26/21 Page 3 of 5 PageID 12




                      EXHIBIT B
          Case 8:21-cv-01801-VMC-TGW Document 1-1 Filed 07/26/21 Page 4 of 5 PageID 13
EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL ANO              NOTICE\>F          RIGHTS
To:    Sandra I. Curet                                                                 From:    Tampa Field Office
       9443 Vancouver Road                                                                      501 East Polk Street
       Spring Hill, FL 34608                                                                    Room 1000
                                                                                                Tampa, FL 33602


       D                    On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601. 7(a))
EEOC Charge No.                                EEOC Representative                                                     Telephone No.
                                               Hatto Parra,
511-2020-02529                                 Investigator                                                            (813) 202-7941
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D        The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


       D        Your allegations did not involve a disability as defined by the Americans With Disabilities Act.


       D        The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D        Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                discrimination to file your charge

       [KJ      The EEOC issues the following detennination: The EEOC will not proceed further with its investigation, and makes no
                determination about whether further investigation would establish violations of the statute. This does not mean the claims
                have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

       D        The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)

                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)


Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                                          April 28, 2021

Enclosures(s)                                                  Evangeline Hawthorne,                                         (Date Issued)
                                                                     Director
 cc:
           Julie Stockton, Associate
           Ulta- c/o Littler Mendelson, P.C
           2301 McGee Street, 8th Floor
           c/o Littler Mendelson, GSC
           Kansas City, MO 64108
Case 8:21-cv-01801-VMC-TGW Document 1-1 Filed 07/26/21 Page 5 of 5 PageID 14
